MEMORANDUM **
We defer to the Board of Immigration Appeals’ determination that Singh’s testimony was not credible because the Board and the Immigration Judge had “a legitimate articulable basis to question the petitioner’s credibility” and “offer[ed] specific, cogent reason[s] for any stated disbelief.” Osorio v. INS, 99 F.3d 928, 931 (9th Cir. 1996) (internal quotation marks omitted). Singh gave contradictory information about his residence in India; presented no medical records to corroborate his claim of torture by the Indian police and failed to explain satisfactorily his inability to produce these records; and provided limited detail about his participation in political events in Punjab. Singh also failed to produce documentary proof of his identity, even though he “knew that his identity would be an issue.” Singh-Kaur v. INS, 183 F.3d 1147, 1153 (9th Cir.1999). The Board’s determination that Singh failed to make a credible claim to asylum is therefore “supported by reasonable, substantial, and probative evidence in the record,” and must be upheld. Al-Harbi v. INS, 242 F.3d 882, 888 (9th Cir.2001) (internal quotation marks omitted). It follows that Singh cannot meet the more stringent standard for withholding of deportation. See id. at 888-89.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.